United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kingsport, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-459
Issued: October 27, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 20, 2010 appellant filed a timely appeal of a November 30, 2010
overpayment decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of this overpayment case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment from September 13 to October 25, 2008 in the amount of $3,694.76; and
(2) whether OWCP properly found that appellant was at fault in the creation of the overpayment
and not entitled to waiver.
On appeal, appellant contends that the overpayment was not his fault as he acted in good
faith and repayment would cause financial hardship.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 26, 2008 appellant, then a 53-year-old city carrier, hurt his left knee as he
opened the door of his vehicle while in the performance of duty. He felt several rapid pops in his
knee. By letter dated July 30, 2008, OWCP accepted appellant’s claim for a tear of the medial
meniscus and sprain of the medial collateral ligament of the left knee.2 It informed him about his
entitlement to compensation benefits and his responsibility to return to work. Appellant was
advised that compensation benefits were only payable when he could not perform his job duties
due to his injury and to immediately notify OWCP when he returned to work. OWCP explained
that he was to immediately return any payments that he received for any portion of the period
after he returned to work to prevent an overpayment of compensation.
Appellant was paid wage-loss compensation by check and was placed on the periodic
compensation rolls.
On August 5, 2008 OWCP authorized left knee arthroscopic surgery which appellant
underwent on August 8, 2008.
The employing establishment advised OWCP that appellant returned to full-time work on
September 15, 2008. On October 2, 2008 appellant returned to his regular work duties as a city
carrier with no restrictions. He received compensation checks dated October 3, 2008 for the
period September 13 through 25, 2008 and October 31, 2008 for the period September 26
through October 25, 2008.
On October 7, 2009 OWCP made a preliminary determination that an overpayment of
$3,558.45 arose because appellant received wage-loss benefits for total disability from
September 13 through October 25, 2008, after he returned to full-time work on
September 15, 2008. It found that he was with fault in creating the overpayment because he was
advised in the July 30, 2008 letter that he was not entitled to compensation for total disability
when he returned to work. Appellant was informed of his options if he wished to challenge the
fact of overpayment or to request waiver of recovery of the overpayment. He was advised to
submit, within 30 days, financial information by completing an overpayment recovery
questionnaire (Form OWCP-20).
On October 12, 2009 appellant requested a decision based on the written evidence. He
contended that the overpayment was not his fault. Appellant stated that, following his left knee
surgery, he did not receive any compensation for one month. He believed that since his
payments were delayed 30 days he was entitled to the checks he received after his return to work.
Appellant contended that he satisfied his reporting obligation when he notified the employing
establishment’s health and resource management office of his return to work. In a completed

2

In an October 5, 2009 decision, OWCP granted appellant a schedule award for two percent impairment of the
left lower extremity for the period October 26 through December 5, 2008.

2

Form OWCP-20, he reported total monthly income of $4,760.00 and expenses of $3,615.00.
Appellant had a total of $1,321.00 in his checking and savings account.3
By letter dated November 6, 2009, OWCP requested that appellant submit additional
financial documents to support the information provided on his Form OWCP-20. On
November 16, 2009 appellant submitted the requested financial documents. He alleged that he
did not have any money to repay the overpayment and doing so would cause him great financial
stress.
On October 6, 2010 OWCP determined that the $3,558.45 overpayment was incorrect
and must be voided. It found that appellant returned to full-time work on September 15, 2008
and full-time full-duty work on October 2, 2008. Appellant received compensation for his days
off on September 13 and 14, 2008, as well, as from September 26 to October 25, 2008. By letter
dated October 6, 2010, OWCP advised him that the October 7, 2009 preliminary overpayment
determination was set aside based on its receipt of new information.
On October 13, 2010 OWCP issued a preliminary determination that an overpayment of
$3,694.76 arose because appellant received wage-loss benefits for total disability from
September 13 through October 25, 2008, after he returned to full-time work on
September 15, 2008. Appellant received $1,226.78 in gross and net compensation for the period
September 13 to 25, 2008. OWCP further indicated that he received $2,920.92 in gross
compensation for the period September 26 to October 25, 2008 and after deducting health
benefits insurance (HBI) of $391.68, basic life insurance (BLI) of $34.29 and optional life
insurance (OLI) of $26.97 he received net compensation in the amount of $2,467.98. It added
$1,226.78 and $2,467.98 to calculate a $3,694.76 overpayment in compensation for the period
September 15 to October 25, 2008. OWCP found that appellant was with fault in creating the
overpayment because he was advised in the July 30, 2008 letter that he was not entitled to
compensation for total disability when he returned to work. Appellant was advised of his rights
in the event he disagreed with the preliminary finding. OWCP requested that he submit, within
30 days, financial information by completing a Form OWCP-20.
In a November 30, 2010 decision, OWCP finalized the $3,694.76 overpayment and
finding of fault. It found that appellant did not respond to the October 13, 2010 preliminary
decision and he did not contest the finding of overpayment and fault. Appellant was advised to
either forward a check for the entire amount of the overpayment within 30 days or to contact
OWCP in order to arrange a repayment plan.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 FECA, however, also places limitations on an employee’s right to receive
3

The Board notes that appellant incorrectly calculated the value of his total assets. Appellant had $1,256.00 in a
checking account and $65.00 in a savings account which totaled $1,321.00 rather than $1,311.00 as he reported.
4

5 U.S.C. § 8102(a).

3

compensation benefits. Section 8116 provides that, while an employee is receiving benefits he
may not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.5 OWCP regulations further state that compensation for wage loss due to
disability is available only for the period where an employee’s work-related medical condition
prevents him or her, from earning the wages earned before the work-related injury.6 A claimant
is not entitled to receive temporary total disability and actual earnings for the same period.
OWCP procedures provide that an overpayment in compensation is created when a claimant
returns to work at regular salary but continues to receive wage-loss compensation.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $3,694.76. The record reflects that appellant returned to full-time work at the employing
establishment on September 15, 2008. However, he continued to receive compensation benefits
for wage loss until October 25, 2008. OWCP determined that the amount of compensation
appellant received for the period September 13 to October 25, 2008 totaled $4,147.70 and, after
deducting HBI of $391.68, BLI of $34.29 and OLI of $26.97, an overpayment existed in the
amount of $3,694.76. Because appellant received regular full-time wages from the employing
establishment during the period September 13 to October 25, 2008, he was not entitled to
disability compensation from OWCP for the same period. The Board finds that his receipt of
dual payments created an overpayment of compensation.
There is no contrary evidence nor does appellant contest the fact and the amount of the
overpayment. The Board finds that he received an overpayment of $3,694.76 from
September 15 to October 25, 2008.
LEGAL PRECEDENT -- ISSUE 2
According to section 8129(a) of FECA, adjustment or recovery shall be made under
regulations prescribed by the Secretary of Labor when an overpayment of compensation was
made because of an error of fact or law.8 The only exception is if the individual is without fault
in the creation of the overpayment and when adjustment or recovery would defeat the purpose of
FECA or would be against equity and good conscience.9 A recipient is at fault in the creation or
acceptance of an overpayment if he has done any of the following: (1) made an incorrect
statement as to a material fact which he or she knew or should have known to be incorrect;

5

Id. at § 8116(a).

6

20 C.F.R. § 10.500(a).

7

L.S., 59 ECAB 350 (2008); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (September 2010).
8

5 U.S.C. § 8129(a).

9

Id.

4

(2) failed to provide information which he or she knew or should have known to be material; or
(3) accepted a payment which he or she knew or should have known to be incorrect.10
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in the creation of the overpayment because he
accepted a payment which he knew or should have known to be incorrect and applied the third
criterion listed above. To establish that he was at fault, OWCP must establish that at the time he
accepted the compensation check in question he knew or should have known that the payment
was incorrect.
In this case, appellant received compensation by check which indicated the date of
compensation entitlement and also received wages from the employing establishment from
September 13 through October 25, 2008. In a July 30, 2008 letter, in which OWCP notified him
that his claim was accepted, OWCP clearly advised him that he was to immediately inform
OWCP upon his return to work to avoid an overpayment in compensation and that, if he worked
during any period covered by a compensation payment, he had to return the payment to OWCP.
Under these circumstances, appellant knew or should have known that he could not receive
wage-loss compensation during any period that he worked or continued to receive wages from
the employing establishment.11
OWCP was notified that he returned to work on
September 15, 2008. Appellant, however, did not return the compensation he received by checks
dated October 3 and 31, 2008, for the period September 13 through October 25, 2008. The
Board finds that he should have known at the time he returned to work on September 15, 2008
and began to receive wages from the employing establishment, that he was not entitled to
concurrently receive wage-loss compensation for the same period and had an obligation to return
a payment that he knew or should have known was incorrect.12 Under section 10.433(a) of
OWCP’s regulations, appellant is at fault and is not entitled to waiver of the overpayment in
compensation.13
Appellant contended before OWCP and on appeal that the overpayment was not his fault.
He stated that he acted in good faith and notified the employing establishment’s health and
resource management office about his return to work. Appellant further claimed that, because
his compensation benefits were 30 days late following his employment-related August 8, 2008
left knee surgery, he thought that the payment he received represented compensation to which he
was entitled. Even if OWCP was at fault for issuing compensation checks after he returned to
full-time work on September 15, 2008, this fact does not relieve him from liability for repayment
of the debt if he was at fault for accepting the payment he knew to be incorrect.14 Additionally,
10

B.H., Docket No. 09-292 (issued September 1, 2009). 20 C.F.R. § 10.433(a).

11

Neill D. Dewed, 57 ECAB 451 (2006).

12

Id.

13

Id. The Board also notes that had appellant been found without fault, he would not be entitled to waiver
because he did not submit requested financial information, even though provided an overpayment questionnaire.
14

R.H., Docket No. 09-1981 (issued June 11, 2010); M.J., Docket No. 09-469 (issued August 24, 2009).

5

given the clear indication on each compensation check of the period covered, appellant knew or
should have known that the checks he received after September 15, 2008 were not late payments
for compensation due 30 days earlier. The Board finds, therefore, that he accepted compensation
he knew or should have known that he was not entitled to receive from September 13 to
October 25, 2008 after he returned to work. Since appellant is at fault on the issue of
overpayment, recovery cannot be waived.
Appellant further contended that repayment of the overpayment would cause him
financial hardship since his wife was unemployed, his paycheck was being garnished and he was
repaying a large medical bill. The Board notes that it does not have jurisdiction to review
OWCP’s determination of recovery by lump-sum payment. The Board’s jurisdiction is limited
to reviewing those cases where OWCP seeks recovery from continuing compensation under
FECA.15 As appellant was not in receipt of continuing compensation, at the time the final
decision was entered in this matter, the Board lacks jurisdiction to review recovery of the
overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
from September 13 to October 25, 2008 in the amount of $3,694.76. The Board further finds
that OWCP properly found that he was at fault in the creation of the overpayment and, therefore,
not entitled to waiver.

15

Judith A. Cardio, 55 ECAB 348, 353 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the November 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 27, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

